Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 2, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with John Merecki, Attorney of Record, on January 4, 2021.

The application has been amended as follows: 

In the Claims:
In claim 15, line 5, “external” has been changed to -- exterior --.
	In claim 15, line 11, “interior” has been changed to -- intermediate --.
	In claim 15, lines 25-27, “, wherein an outer surface of each standoff member in the second plurality of standoff members is free from the second TBC and wherein an outer surface of the outer partition is free from the second TBC” has been deleted.
	In claim 15, the ninth to last line, “the coolant” has been changed to -- coolant --.

	The above changes to claim 15 have been made to correct indefinite claim language in lines 5, 11, and the ninth to last line. The deletion of the above limitations in lines 25-27 has been made to correct this language as being inaccurate, as set forth in the most recent previous Office Action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:


U.S. Patent Application Publication 2019/0309634 discloses a turbine airfoil/hot gas path component/method of manufacturing the turbine airfoil substantially as claimed, comprising: a wall structure with a plurality of spaced walls including an exterior wall 126, an intermediate wall 128, and an interior wall 130, wherein each of the plurality of spaced walls are separated from an adjacent spaced wall by a plurality of standoff members 140; a plurality of outer cooling chambers 154b defined between the exterior wall and the intermediate wall; an outer partition 156a between the exterior wall and the intermediate wall that axially separates each of the plurality of outer cooling chambers from one another; a plurality of intermediate cooling chambers 154b defined between the intermediate wall and the interior wall;  an intermediate partition 156 between the intermediate wall and the interior wall that axially separates each of the plurality of intermediate cooling chambers from one another; and a first thermal barrier coating (TBC) 166 disposed on an exterior face of the exterior wall, the first TBC having an exterior surface configured to be exposed to a working fluid having a high temperature; a first plurality of impingement openings 186b through the interior wall, the first plurality of impingement openings providing passageways for a coolant from a central chamber 172 of the turbine airfoil to at least one of the plurality of intermediate cooling chambers; a second plurality of impingement openings 186a through the intermediate wall, the second plurality of impingement openings providing passageways for the coolant from at least one of the plurality of intermediate cooling chambers to at least one of the plurality of outer cooling chambers; and a plurality of cooling passages 174 through the exterior wall, the plurality of cooling passages 

The improvement comprises a second thermal barrier coating (TBC) disposed on an outer face of the intermediate wall, the second TBC having an outer surface configured to be exposed to the working fluid having the high temperature. None of the prior art of record discloses or suggests the improvement, nor would it have been obvious to modify Itzel et al. to have such an arrangement.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Christopher Verdier/Primary Examiner, Art Unit 3745